—Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered June 4, 1992, convicting defendant upon his plea of guilty of two counts of the crime of criminal possession of a forged instrument in the second degree.
Initially, we find no support in the record for defendant’s claim that his plea was not voluntarily made because he was confused and coerced. To the contrary, a review of the plea minutes reveals that the plea was knowingly, intelligently and voluntarily made. Defendant also contends that the aggregate prison sentence he received as a.second felony offender of 7 to 14 years was harsh and excessive. In rejecting this contention, we note that defendant’s plea was in satisfaction of a five-count indictment and the sentence imposed was in accordance with the plea bargain. Accordingly, we decline to disturb the sentence imposed by County Court. We have considered the remaining arguments raised by defendant, in his pro se brief on appeal and have rejected them as lacking in merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.